
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 239
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Childers (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. Harper, and
			 Mr. Taylor) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the 125th anniversary of
		  Mississippi University for Women.
	
	
		Whereas Sallie Eola Reneau, Olivia Valentine Hastings, and
			 Annie Coleman Peyton provided persistent and visionary leadership during the
			 mid-to-late 19th century that ultimately led to the establishment of the
			 present-day Mississippi University for Women;
		Whereas the city of Columbus showed far-sighted and
			 progressive leadership in offering the winning bid for the location of a
			 college for women;
		Whereas the Mississippi Legislature earned national
			 acclaim by establishing the first public college for women in the United States
			 on March 12, 1884;
		Whereas from 1884 to 1920, Industrial Institute and
			 College, as Mississippi University for Women was first known, provided a high
			 quality collegiate education for women coupled with practical vocational
			 training;
		Whereas in 1920 the Mississippi Legislature changed the
			 name of the Industrial Institute and College to Mississippi State College for
			 Women;
		Whereas Mississippi State College for Women graduates
			 served as trailblazers in every field, including law, medicine and business,
			 and also served as homemakers, volunteers, mentors, and citizen leaders thereby
			 improving the lives of others;
		Whereas in 1974 the Mississippi Legislature again changed
			 the name to Mississippi University for Women to better reflect the curriculum
			 offerings of the university;
		Whereas Mississippi University for Women
			 has provided, and will continue to provide for generations to come,
			 Mississippi, the South, and the United States with strong female
			 leaders;
		Whereas in 1982 Mississippi University for Women (also
			 known as the W) began welcoming men to the university, expanding
			 its circle of leaders; and
		Whereas 2009 marks the 125th anniversary of Mississippi
			 University for Women: Now, therefore, be it
		
	
		That the House of Representatives
			 acknowledges and congratulates Mississippi University for Women for the
			 contributions of the university and its graduates.
		
